 In the Matter OfPHILLIPSPETROLEUMCOMPANY, E31PLOYERandINTERNATIONALUNION OFOPERATING ENGINEERS,LOCAL 351,A. F. OFL.,PETITIONERCase No. 16-R-2093.-Decided April 8, 19 7Mr. Ed WaiteClark,of Bartlesville,Okla., for the Employer.Mr. Joe W. Riqdon,of Borger, Tex., for the Petitioner.Mr. Edrnnmd J. Flinn,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at FortWorth, Texas, on January S, 1947, before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.The Employer's request fororal argument is hereby denied inasmuch as the record, in ouropinion, adequately presents the Issues and the positions of the parties.Upon the entire record in the case, the National Labor RelationsBoardmakesthe following :`FINDINGS or FACT1.THE BUSINESS OF THE EMPLOYERPhillips Petroleum Company, a Delaware corporation, has its prin-cipal offices at Bartlesville, Oklahoma, and maintains branch officesand plants in various States, where it is engaged in the production, re-fining,sale,and distribution of petroleum products.The Employer'smain production and refining center is in the Borger, Texas, areawhich is made up of 13 separate operating departments. Communi-cations among these departments or between any of them and theEmployer'sofficesatBartlesville,Oklahoma, or its other officesthroughout the mid-western States are handled through thecommuni-cations department located at Phillips, Texas, in the heart of theBorger area.This proceeding solely concerns the telephone and tele-type operators at Phillips, Texas, whose work is an essential part ofthe Employer's interstateproduction and distribution system.Hatter of Phillips Petroleum Company,61 N L R B 806,Matter of Phillips Pe-t) oleumCompany,65 N L It B 102773 N L.R. B., No 43.236 PHILLIPS PETROLEUM COMPANY237The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THEORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.111.TIIE QUESTION CONCERNING 111 PRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.lv. '11111 APPROPRIATE UNITThe Petitioner seeks a unit consisting of all telephone and teletypeoperators at the Employer's offices at Pill Rips, Texas, excluding super-visory personnel.The Employer contends that the unit sought bythe Petitioner is inappropriate on the grounds that the telephone andteletype operators are confidential employees and should not thereforebe represented by the same union which represents the majority of itsproduction and ]maintenance and clerical employees in the area sur-rounding Phillips, Texas.The record discloses that the teletypeoperators, of whom there are 2, copy all incoming and outgoing mes-sages; and that the telephone operators, of whom there are 12, arerequired to monitor switchboard lures to determine whether certaincalls,-some of which relate to labor relations matters, have been coln-pleted. - Inasmuch as it is clear that these employees do not assist oract in a confidential capacity to persons who exercise managerial func-tions in the field of labor relations, they are not confidential employ-ees^2 ,and consequently may be represented by the same union which,represents rank and file employees of the Employer.' In view of thefact that the teletype and telephone operators comprise a separatedepartment and that the organizational set-up and the collective bar-gaining history of the Employer is on a departmental basis, we believea unit of telephone and teletype operators is appropriate.'2 SeeMatter of The Electric Contioller cC Manufacturing Company,Si)N L R B 1242,1246-47.3 SeeMatter of Phillips Petroleum Company,61 N L R B 806, 811.Matter of 1Voices-terGas Light Company.63 N L R B 740,742Matterof Central New YoihPoa.eiCorporation,64 N L R B 461,465 andMatterof TheColsonCorporation,70 N L R B1235"Through sepeiate collective bai gaining agreements,the Petitioner represents the oper-ating employees in 3, and the clerical employees in 3, of the Employer's 13 departments inthis area 238DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all telephone and teletype operators of the Employer'sPhillips, Texas, offices, including regular part-time telephone opera-tors,5 but excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Phillips Petroleum Company,Phillips, Texas, an election by secret ballot shall be conducted'as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire tobe represented by International Union of Operating Engineers, Local351, A. F. of L., for the purposes of collective bargaining.CHAIRMANHERZOGtook no part in the considerationof the aboveDecision and Direction of Election.5Neither party took a definite stand on the status of the part-time telephone operators.Their regular employment indicates that theyare part of the unit and eligible to partici-pate in a choice of bargaining representative.